

EXECUTION DRAFT
GUARANTY


THIS GUARANTY (hereinafter referred to as this “Guaranty”) is made this ___ day
of October, 2009, by The Saint James Company, a North Carolina corporation
(“Guarantor”), to and for the benefit of Saphire Advisors, LLC, a Delaware
limited liability company (“Payee”).


WHEREAS, in connection with that certain Membership Interest Purchase Agreement,
dated October __, 2009 (the “Asset Purchase Agreement”), by and among The Saint
James Eos Wine Company, a California corporation (“Purchaser”), The Saint James
Company, a North Carolina corporation, and Payee, Purchaser is executing and
delivering to Payee that certain Secured Promissory Note of Purchaser, dated of
even date herewith, in favor of Payee in the initial principal amount of
$6,128,559.91 (the “Note”); and


WHEREAS, Guarantor owns all of the equity interests of Purchaser and will
benefit from the transactions contemplated by the Asset Purchase Agreement
(Capitalized terms not defined herein shall have the meanings given in the Asset
Purchase Agreement); and


WHEREAS, Payee has required, as a condition to entering into the Asset Purchase
Agreement, that Guarantor execute and deliver this Guaranty.


NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, Guarantor covenants and agrees as follows:


1.           Guarantor.  Guarantor absolutely, unconditionally, and irrevocably
guarantees to Payee the full and prompt payment of the Note, plus all expenses,
including reasonable attorneys’ fees, paid or incurred by Payee in endeavoring
to enforce or collect the indebtedness owed under the Note.  No compromise,
settlement, release or discharge of, or indulgence with respect to, or any
failure, neglect or omission to enforce or exercise any right against Purchaser,
Guarantor, or any other guarantor, nor the fact that at any time all of the
indebtedness underlying the Note may have been paid in full, shall release or
discharge Guarantor.  Notwithstanding anything contained herein to the contrary,
the obligations of Guarantor hereunder are subordinated to the Farm Credit
Obligations (and those in place thereof, e.g., a Qualified Refinancing (as
defined in the Security Agreement)).  Notwithstanding anything to the contained
herein to the contrary, except during the pendency of any event of default set
forth in the documents underlying the Farm Credit Obligations or Qualified
Refinancing, as applicable, Guarantor’s obligations hereunder shall be suspended
(and, if such event of default is cured, such obligations shall become
re-effective and any payments suspended during the pendency of such event of
default, shall be promptly paid to Saphire Advisors); provided, however, that,
if either Farm Credit or the entity that provides the Qualifying Refinancing
shall impose more “restrictive subordination provisions” as a condition to
providing Purchaser with access to its reasonably required financing, the
obligations of Guarantor hereunder shall be restricted thereby.  For purposes of
this Agreement, the phrase “restrictive subordination provisions” means (i)
reserve requirements imposed upon either or both of Purchaser and Saint James,
(ii) cash, free cash, or excess cash requirements imposed upon either or both of
Purchaser and Saint James, (iii) financial ratios or financial statement ratios
imposed upon either or both of Purchaser and Saint James, (iv) requirements that
all payments to grape growers or suppliers for the current or upcoming season,
as imposed upon either or both of Purchaser and Saint James, shall have been
made in full, or (v) equivalent restrictions, such that Farm Credit or the
Qualifying Financing entity has the contractual right and power to limit or
preclude the obligations of Saint James, as guarantor under that this Guaranty,;
subject to the Purchaser not being in breach of any of its covenants in any such
financing agreement, as of the effective date of each financing agreement
between the Purchaser and Farm Credit or between the Purchaser and the
Qualifying Financing entity, as appropriate.

 

--------------------------------------------------------------------------------

 


2.           Conversion of Note.  Guarantor acknowledges Payee’s equity
conversion rights pursuant to Sections 8 and 9 of the Note.


3.           Independent Remedies.  In order to hold Guarantor liable and to
enforce Guaranty, there shall be no obligation on the part of Payee at any time
to resort for payment from Purchaser or any other guarantor, or any person, firm
or corporation liable for any portion of the obligations or debt of Purchaser,
or to any collateral, security, property, liens or other rights or remedies of
Payee in respect to such indebtedness or any part thereof, all of which is
hereby expressly waived by Guarantor.


4.           Governing Law. Guaranty has been negotiated, executed and delivered
in, Illinois and shall be governed by the laws of the State of California
without reference to the conflicts of law principles of that state.


5.           Successors.  Guaranty, and each and every part hereof, shall be
binding upon Guarantor and upon the heirs, legal representatives, successors and
assigns of Guarantor and shall inure to the benefit of Payee, its successors and
assigns.


6.           Waivers.  All diligence in collection, and all presentment for
payment, demand, protest and/or notice, as to any and everyone, of protest,
dishonor, default or nonpayment, and notice of the creation and existence of any
and all of the indebtedness guaranteed hereunder, and of any security therefor,
and of the acceptance of this Guaranty, or extensions of credit or indulgences
hereunder or of any other matters or things whatsoever relating hereto are
expressly waived.  No delay on the part of Payee in the exercise of any right or
remedy shall operate as a waiver thereof, and no single or partial exercise by
Payee of any right or remedy shall preclude other or further exercise thereof,
or the exercise of any other right or remedy; nor shall any modification or
waiver of any of the provisions of Guaranty be binding upon Payee except as
expressly set forth in a writing duly signed and delivered on behalf of
Payee.  No action of Payee permitted hereunder nor any inaction on the part of
Payee shall in any way affect or impair the rights of Payee and the obligation
of Guarantor under Guaranty.

 
2

--------------------------------------------------------------------------------

 


7.           Attorneys’ Fees.  In the event any suit or action is brought by
Payee or Guarantor under Guaranty to enforce any of its terms, or in any appeal
therefrom, it is agreed that the prevailing party shall be entitled to recover
its costs and expenses, including, without limitation, reasonable attorneys’
fees from the non-prevailing party.


8.           Notices.  Whenever any party hereto desires or is required to give
any notice, demand or request with respect to Guaranty, each such communication
shall be in writing and shall be effective only if it is delivered by personal
service, sent by express courier service with guaranteed next day receipted
delivery, charges prepaid or by facsimile or e-mail with verification of
receipt, addressed as follows, (i) if to Guarantor, to Richard Hurst, with a
copy (which shall not constitute notice) to Baker & Hostetler LLP, 600 Anton
Boulevard, Suite 900, Costa Mesa, California 92626-7221, Attention:  Randy Katz,
Facsimile:  (714) 966-8802, and (ii) if to Payee, to the addresses set forth on
Exhibit A attached to the Note, with a copy (which shall not constitute notice)
to Horwood Marcus & Berk Chartered, 180 North LaSalle Street, Suite 3700,
Chicago, Illinois 60601, Attention:  Keith H. Berk, Esq., Facsimile:  (312)
264-2582.  Each such communication shall be effective when received by the
addressee thereof in the case of personal service, facsimile or e-mail or, if
sent by express courier, within one business day after delivery to such
courier.  Any party may change its address for such communications by giving
notice thereof to the other party in conformity with this Section 8.


9.           Entire Agreement; Amendment.  This Guaranty constitutes the entire
agreement between Payee and Guarantor with respect to the subject matter hereof
and supersedes all prior such agreements and understandings, both written and
oral.  Guaranty may not be modified or amended except by a written instrument
signed by Payee and Guarantor.


10.         General.  Article and paragraph headings used in this Guaranty are
for convenience of reference only and are not to be part of this Guaranty for
any other purpose.  This Guaranty may be executed in any number of counterparts
and by different parties hereto on separate counterparts, and all such
counterparts taken together shall be deemed to constitute one instrument.


11.         Waiver of Jury Trial, Venue, Jurisdiction.  GUARANTOR WAIVES ANY
RIGHT TO TRIAL BY JURY ON ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY
RIGHTS (I) UNDER THIS GUARANTY OR (II) ARISING FROM THE TRANSACTIONS
CONTEMPLATED BY THIS GUARANTY AND AGREES THAT ANY SUCH ACTION OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.  GUARANTOR IRREVOCABLY
AGREES THAT ALL ACTIONS OR PROCEEDINGS IN ANY WAY, MANNER OR RESPECT ARISING OUT
OF OR FROM OR RELATED TO THIS GUARANTY SHALL BE LITIGATED ONLY IN COURTS HAVING
SITUS WITHIN THE CITY OF SAN FRANCISCO, STATE OF CALIFORNIA.  GUARANTOR HEREBY
CONSENTS AND SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY LOCAL, STATE OR
FEDERAL COURT LOCATED WITHIN SAID CITY AND STATE.  GUARANTOR HEREBY WAIVES ANY
RIGHT IT MAY HAVE TO TRANSFER OR CHANGE VENUE OF ANY SUCH ACTION OR PROCEEDING.

 
3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be executed as of the
date first set forth above.


THE SAINT JAMES COMPANY


By: _______________________
Its: _______________________

 
4

--------------------------------------------------------------------------------

 